Judgment of conviction unanimously modified in the exercise of discretion, the facts having been considered as found, and the sentences imposed on counts one and four of the indictment are directed to run concurrently, and not consecutively. As so modified, the judgment is otherwise affirmed (Code Grim. Pro., § 543). From the record the conviction in the case before us represents the first felony conviction of this defendant The tv* narcotic sales were *765made to the same person, on the same evening a few hours apart, and under almost identical circumstances. It is the opinion of this court that a sentence equivalent to 15 to 30 years in prison, under the circumstances of this case, is excessive. Accordingly the judgment is modified as heretofore indicated (People v. Speiser, 277 N. Y. 342; People v. Rytel, 284 N. Y. 242). Concur — Breitel, J. P., Rabin, Stevens, Eager and Steuer, JJ.